DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 Response to Arguments
Applicant’s arguments and amendments, filed 03/21/2022, with respect to the 103 rejection of claims 1-7, 52-58 and 103-105 have been fully considered and are persuasive.  The 103 rejection of claims 1-7, 52-58 and 103-105 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims include the limitations of acquiring somatosensory information of a first side of a limb, and using a reference information to identify whether the first side of the limb is the inner or the outer side. Upon determining that the first side is the inner side, continuously acquiring information at the first side and automatically stopping acquiring information at the second side, opposite to the first side of the limb. The first somatosensory information includes first body temperature and the reference information comprises second body temperature. Wherein an average value of the first body temperature information and an average value of the second body temperature information are compared to determine whether the first side is the inner side of the limb or not. These limitations when taken as a whole with the remaining limitations of the claim are not disclosed, taught or made obvious by the references discovered. Therefore, independent claims 1, 52, 104-105 are considered to be allowed. Dependent claims 5-49, 56-100 and 103 are also allowed for inheriting the allowable subject matter.
The examiner recognizes Bly (US 20150031964) and Luna (20140094675) to be the closest references, teaching various aspects of the invention. However, neither Bly nor Luna disclose, teach or suggest determining whether the first side is the inner or outer side of the limb by taking temperature measurements from both sides of the limb, comparing average values, and upon determining that the first side of the limb is the inner side, stopping measurements at the second side (outer side) while continuing measuring the first side (inner side).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 52, 104 and 105 are allowable. Claims 8-49, and 59-100, previously withdrawn from consideration as a result of a restriction requirement, 02/19/2020 all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 02/19/2020, is hereby withdrawn and claims8-49, and 59-100 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792